—In an action to recover the proceeds of an insurance policy, the plaintiff Abdel Makawi d/b/a Mini Mart appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Dye, J.), dated October 18, 1996, as, upon renewal, granted the motion of the defendant Commercial Union Insurance Company for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
An insurance carrier may effectively cancel its policy “by mailing a notice of cancellation to the address shown on the policy, provided that it submits sufficient proof of mailing, regardless of whether the notice is actually received by the insured” (Hughson v National Grange Mut. Ins. Co., 110 AD2d *5341072; see also, Pressman v Warwick Ins. Co., 213 AD2d 386, 387). In this case proof by the defendant Commercial Union Insurance Company of its ordinary procedures for the mailing of notices of cancellation, together with proof of actual mailing to the correct address, establishes the effective cancellation of the subject insurance policy on April 5, 1993 (see, Pressman v Warwick Ins. Co., supra).
Moreover, the Supreme Court properly concluded that the appellant’s equitable estoppel claim was without merit (cf., Mooney v Nationwide Mut. Ins. Co., 172 AD2d 144). Rosenblatt, J. P., Ritter, McGinity and Luciano, JJ., concur.